DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: on line 1 of claim 11, “at least of” might be corrected as “at least one of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin et al. (US 20130307723) in view of Yun et al. (US 20140315570) and Ko et al. (US 20190027021).
Regarding claim 1, Garin discloses A method for localizing a plurality of stationary devices in an environment with a mobile device (Garin, “[0005] Various systems, methods, apparatuses, and computer-readable media for determining locations of APs are described. , the method comprising: 
measuring a first plurality of distance measurements between the mobile device and each individual stationary device in the plurality of stationary devices, the first plurality of distance measurements being measured by operating a first wireless transceiver of the mobile device to exchange messages with respective second wireless transceivers of each of the plurality of stationary devices (Garin, “[0005] In one embodiment, a device may send and receive messages to one or more APs from various locations for determining the distance between the device and the AP. [0123] A device may be any computing device with a wireless unit, such as an RF receiver. [0077] At Step 202, components of the device, such as the processor 1310 and the transceiver 1355, obtain or access a first plurality of distance-related measurements between the device and the two AP's from a first location 106. In one implementation, the first plurality of distance-related measurements includes a first distance-related measurement 110 between a device at the first location 106 and a first AP 102 and a second distance-related measurement 112 between the device at the first location 106 and the second AP 104.”); 
receiving, from the plurality of stationary devices, a second plurality of distance measurements between each stationary device in the plurality of stationary devices and each other stationary device in the plurality of stationary devices (Garin, “[0071] In an alternate embodiment, the device transmits the first plurality of distance-related measurements, ; and 
determining, with the processor, locations of the plurality of stationary devices of the environment based on the first plurality of distance measurements and the second plurality of distance measurements (Garin, “[0065] Aspects of the disclosure, use multiple locations in determining the location of the AP and calculating the TCF associated with the AP. [0074] In some implementations, the device may also need the turnaround calibration factor (TCF) for more accurately determining the inter-distance measurement 120 more accurately. [0075] In one embodiment, the device may access the absolute location of one of the APs, for example the second AP 104. The device may determine the absolute location of the first AP 102, based at least in part on the absolute location of the second AP 104 and the inter-distance measurement 120 of the first AP 102 and the second AP 104. [0093] At Step 504, components of the invention, such as the processor 1310 obtain TCF-related location information of the device each time one of the at least three distance-related measurements are obtained.”).
On the other hand, Garin fails to explicitly disclose but Ko discloses the second plurality of distance measurements being measured by operating the second wireless transceiver of each stationary device in the plurality of stationary devices to exchange messages with the second wireless transceivers of each other stationary device in the plurality of stationary devices (Ko, “[0171] Therefore, the mobile terminal 5200 including the modules illustrated in FIG. 12 is capable of calculating the positions of the reference devices 5220. The reference devices 5220 may communicate with each other, and measure the distances between them by time of arrival (TOA), time of flight (TOF), RSSI, or the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ko and Garin. That is, adding the distance communication among the reference devices of Ko to the system of Garin. The motivation/ suggestion would have been to provide a mobile device capable of measuring the position of a digital device or a specific region indoors, and controlling a system including the digital device and the specific region (Ko, [0007]).
On the other hand, Garin in view of Ko fails to explicitly disclose but Yun discloses capturing a first plurality of images of the environment with a camera of the mobile device, the first plurality of images being captured as the mobile device is moved throughout the environment; generating, with a processor of the mobile device, a three-dimensional map of the environment based on the first plurality of images of the environment (Yun, “[0032] The mobile electronic device 12 may be any typical mobile device that includes a color camera. [0033] The 3D indoor map 20 may be built by iteratively associating 3D feature points 21 from consecutive RGB-D images as the RGB-D camera is moved around the indoor environment 16 to define the pre-built 3D indoor map 20 of the indoor environment 16 as the collection or database of these 3D feature points 21.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yun into the combination of Ko and Garin. That 
Regarding claim(s) 19, it is interpreted and rejected for the similar reasons set forth in claim(s) 1. Furthermore, Garin discloses a first wireless transceiver, a processor, and second wireless transceivers (Gardin, fig. 10-13).  Yun discloses a camera as addressed in claim 1.
Regarding claim 2, Garin in view of Ko and Yun discloses The method according to claim 1.
Garin further discloses the measuring the first plurality of distance measurements further comprising: measuring the first plurality of distance measurements while the mobile device is moved along a path through the environment, the path comprising at least four distinct measurement locations from which at least four respective subsets of the distance measurements in the first plurality of distance measurements are measured, each respective subset of the first plurality of distance measurements including distance measurements between the mobile device and each individual stationary device in the plurality of stationary devices while the mobile device is at a respective one of the at least four distinct measurement locations along the path (Garin, “[0088] FIG. 4 depicts an exemplary configuration for determining a TCF associated with an AP. FIG. 4 shows a stationary AP 402 and a device that moves from a first location 408, to a second location 406 and then to a third location 404. In one implementation, the device obtains at least three distance-related measurements (416, 412 and 410) between the device and the AP 402, wherein each of the at least three distance-related measurements are obtained at different locations. [0121] .
Regarding claim 14, Garin in view of Ko and Yun discloses The method according to claim 1.
On the other hand, Garin in view of Yun fails to explicitly disclose but Ko discloses measuring times of flight of messages transmitted between the mobile device and individual stationary devices in the plurality of stationary devices (Ko, “[0185] Herein, the mobile terminal stores the distance between the mobile terminal and the reference device in the memory by a TOF or RSSI algorithm, and further stores information sensed by the 6-axis or 9-axis sensor in the memory (S5343).”). The same motivation of combining Ko and Garin in claim 1 applies here.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin et al. (US 20130307723) in view of Yun et al. (US 20140315570) and Ko et al. (US 20190027021), and further in view of Xu et al. (US 20190094027).
Regarding claim 3, Garin in view of Ko and Yun discloses The method according to claim 2, wherein Garin discloses at least four distinct measurement locations.
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Xu discloses determining, with the processor, the location in the reference frame of the three-dimensional map of the environment based on images of the environment captured by the camera at the location (Xu, “[0025] Various embodiments are generally directed to techniques for determining a current location of a mobile device based on matching currently captured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu into the combination of Ko and Garin, Yun. That is, adding the determining location of the mobile device of Xu to each distinct measurement locations of Garin and Ko, Yun. The motivation/ suggestion would have been the effectiveness of using the matching of captured frames to key frames to determine the current position of the mobile device within the defined area may be improved (Xu, [0031]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin in view of Ko and Yun, and further in view of Moshfeghi (US 20160011673).
Regarding claim 10, Garin in view of Ko and Yun discloses The method according to claim 1.
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Moshfeghi discloses wherein the first wireless transceiver of the mobile device is an ultra-wideband transceiver and the second wireless transceivers of each of the plurality of stationary devices are ultra-wideband transceivers (Moshfeghi, “[0136] For instance, when an access point and a mobile station both have UWB, 60 GHz, and WLAN connectivity, data may be obtained from all these standards and processed to get a more accurate location value.”).
.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin in view of Ko and Yun, and further in view of Aarnio (US 20140342667).
Regarding claim 11, Garin in view of Ko and Yun discloses The method according to claim 1.
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Aarnio discloses wherein at least of the stationary devices has an actuator and is configured to receive control messages from the mobile device and operate the actuator based on the control message (Aarnio, “[0018] Further details regarding the access control device 104 are now described in connection with FIG. 2. As shown in FIG. 2, the access control device 104 includes an NFC unit 112, electronic circuitry 124, a memory 126, a bolt mechanism 128, and an actuator 132. [0067] When the mobile device 108 subsequently provides the access control data to the access control device 104, the electronic circuitry 124 may instruct the actuator 132 to change or adjust the position of the bolt 128.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Aarnio into the combination of Yun and Garin, Ko. That is, adding the actuator of Aarnio to the system of Garin and Yun, Ko. The motivation/ suggestion would have been The actuator 132 may change or adjust the bolt 128 from the locked position shown in FIG. 2 to the unlocked position in which access is permitted. The user of the .
Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin in view of Ko and Yun, and further in view of Shiffert et al. (US 20160203522).
Regarding claim 12, Garin in view of Ko and Yun discloses The method according to claim 1, wherein receiving the second plurality of distance measurements from the plurality of stationary devices with a third transceiver of the mobile device, has been disclosed.
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Shiffert discloses a third transceiver of the mobile device, which is different from the first transceiver of the mobile device (Shiffert, “[0158] In some embodiments, sharing may be effectuated via wireless transmissions on a different transceiver from that with which the mobile devices 170 communicate with the cellular network 168 to avoid interfering with cellular networks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiffert into the combination of Yun and Garin. That is, applying the different transceivers of Shiffert to receive the first and second distances of Garin and Yun, Ko. The motivation/ suggestion would have been the mobile devices 170 communicate with the cellular network 168 to avoid interfering with cellular networks (Shiffert, [0158]).
Regarding claim 13, Garin in view of Ko, Yun and Shiffert discloses The method according to claim 12.
Garin further discloses wherein the third transceiver is a Wi-Fi transceiver (Garin, “[0057] a "device" may include all devices, including wireless communication devices, .
Claim(s) 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin in view of Ko and Yun, and further in view of Blanche et al. (US 9712948).
Regarding claim 15, Garin in view of Ko and Yun discloses The method according to claim 1.
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Blanche discloses displaying, on a display screen of the mobile device, a graphical user interface having graphical elements that are rendered depending on the locations of the plurality of stationary devices (Blanche, “claim 6, The device of claim 5, wherein the indication comprises a first graphical attribute overlaid on the portion of the captured image corresponding to the pairable device when the pairing status indicates that the pairable device is paired with the device and a second graphical attribute overlaid on the portion of the captured image corresponding to the pairable device when the pairing status indicates that the pairable device is not paired with the device, the first graphical attribute being visually distinctive from the second graphical attribute.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Blanche into the combination of Yun and Garin, Ko. That is, adding the displaying the paring status of Blanche to the mobile display of Garin and Yun, Ko. The motivation/ suggestion would have been to provide, for display, a graphical 
Regarding claim 16, Garin in view of Ko, Yun and Blanche discloses The method according to claim 15. 
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Blanche discloses the displaying further comprising: capturing, with the camera, a second plurality of images of the environment; and displaying the graphical user interface having the second plurality of images of the environment displayed in real-time with the graphical elements superimposed on the second plurality of images (Blanche, Fig.2A, Fig.2B, “col.10, line 58-col.11, line 3, After identifying the pairable devices 104G-J within the image of the video stream, the electronic device 102 may continuously track the locations of the pairable devices 104G-J within the images and/or video frames of the video stream as successive images and/or video frames are received. In this manner, the electronic device 102 may continuously include the first indications 206G-H and/or the second indications 208A-B in the graphical representation 216B proximal to the depictions 204G-J of the corresponding pairable devices 104G-J. Furthermore, the electronic device 102 may be able to track the pairable devices 104G-J when the angle or view of the proximal area that is captured by the image capture device 218 changes”). The same motivation of claim 15 applies here.
Regarding claim 17, Garin in view of Ko, Yun and Blanche discloses The method according to claim 15. 
On the other hand, Garin in view of Ko and Yun fails to explicitly disclose but Blanche receiving a status parameter from at least one stationary device in the plurality of stationary devices, wherein the graphical elements include at least one graphical element associated with the at least one stationary device and which is rendered depending on the status parameter (Blanche, “claim 6, The device of claim 5, wherein the indication comprises a first graphical attribute overlaid on the portion of the captured image corresponding to the pairable device when the pairing status indicates that the pairable device is paired with the device and a second graphical attribute overlaid on the portion of the captured image corresponding to the pairable device when the pairing status indicates that the pairable device is not paired with the device, the first graphical attribute being visually distinctive from the second graphical attribute.”). The same motivation of claim 15 applies here.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garin in view of Ko, Yun, and Blanche, and further in view of Ghahremani et al. (US 20170061490).
Regarding claim 18, Garin in view of Ko, Yun and Blanche discloses The method according to claim 15, wherein Garin discloses at the at least four distinct measurement locations (Garin, [0121] embodiments of the invention may be used for locally processing data at the device 1104, by first computing the TCF of the various APs using 3 or more measuring locations for each AP, as discussed in FIG. 4, FIG. 5 and FIG. 6 or obtaining the TCF measurements from the server 1102.”).
On the other hand, Garin in view of Ko and Yun, Blanche fails to explicitly disclose but Ghahremani determining, with the processor, at least one of (i) a distance of the mobile device from at least one stationary device in the plurality of stationary devices and (ii) an orientation of the mobile device with respect to at least one stationary device in the plurality of stationary devices, based on images of the environment captured by the camera, wherein the graphical elements include at least one graphical element associated with the at least one stationary device and which is rendered depending on the at least one of (i) the distance of the mobile device from the at least one stationary device and (ii) an orientation of the mobile device with respect to the at least one stationary device (Ghahremani, “[0142] The mobile computing device 110 can determine the distance between itself and each of the beacons based on the known emitted signal strength of each beacon and the strength of the signal from each beacon as received by the mobile computing device. [0117] A user of the mobile computing device may be prompted to view the field of view of the camera. A virtual item 1006 can overlay the field of view of the camera when the mobile computing device gets within a range of a beacon and/or within a threshold distance from a geo-location. [0138] Without any way limiting the scope, interpretation, or application of the claims appearing below, a technical effect of one or more of the example embodiments disclosed herein is providing a visualization on a graphical user interface of a mobile computing device of an indication of the proximity of the mobile computing device to beacons and updating the visualization of the indication of the proximity of the mobile computing device to beacons in response to movement of the mobile computing device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ghahremani into the combination of Yun and Garin, Ko, Blanche. That is, adding the displaying virtual contents based on distance between the mobile device and beacons to display the virtual content of Garin and Yun, Ko, Blanche. The motivation/ suggestion would have been In this manner the data obtained by the mobile computing device 110 can be associated with beacon(s) 112 of which the mobile computing device 110 is in range (Ghahremani, [0047]).
Allowable Subject Matter
Claims 4-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 4, it recites, determining the locations of the plurality of stationary devices based on the first plurality of distance measurements, the second plurality of distance measurements, and the at least four distinct measurement locations in the reference frame of the three- dimensional map. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        1/24/2022